Corrected Allowability Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 21-24, 26-27, 29-36 and 40 are herein allowed
Claims 1-20, 25, 28, 37-39 and 41-44 stand canceled
Reasons for Allowance
3.	During the interview of 08/09/2021 an Examiner’s Amendment herein attached was proposed by which the application would be placed in condition for allowance. 
In the claims;
1-20 (Canceled)  
21. (Currently Amended) A training system for welding, comprising: a welding helmet, comprising: integrated with the welding helmet, the first sensor configured to facilitate tracking position, orientation, or movement of a welding torch, and configured to output first sensor data, a second sensor integrated with the welding helmet, the second sensor comprising an inertial sensor configured to enable an orientation or movement of the welding helmet to be determined, the second sensor configured to output second sensor dataof the welding torch based a network communication device communicatively coupled to the controller, the network device configured to communicate with an external welding system or an external data storage system, and a display screen positioned in the field of view of the operator wearing the welding helmet, the display screen configured to provide visual representation of the welding parameter.  
22. (Currently Amended) The training system of claim 21, wherein the first sensor comprises a receiver is-configured to receive an energy signal reflected from or transmitted by an object, the welding helmet further comprising an emitter configured to transmit the energy signal reflected by the object, wherein the energy signal comprises 
23. (Previously Presented) The training system of claim 21, wherein the welding parameter comprises a work angle of a welding torch, a travel angle of the welding torch, a travel speed of the welding torch, a distance between a contact tip of the welding torch and a workpiece, a position of the welding torch, an orientation of the welding torch, or an aim of the welding torch relative to a joint of the workpiece.  
24. (Currently Amended) The training system of claim 23, wherein the controller is further configured to determine a shape of a workpiece or a welding joint path on the workpiece based on the first sensor data
25. (Canceled)
 a view of an operator wearing the welding helmet
27. (Previously Presented) The training system of claim 21, wherein the inertial sensor comprises an accelerometer.  
28. (Canceled) -3-
29. (Previously Presented) The training system of claim 21, wherein the welding helmet further comprises an operator identification system configured to receive identification information of the operator, the operator identification system comprising a fingerprint scanner, a retinal scanner, a barcode scanner, a keyboard, or a touchscreen.  
30. (Previously Presented) The training system of claim 29, wherein the controller is configured to determine an experience level of the operator or a certification status of the operator, based on the identification information of the operator, and the display screen is configured to display the experience level or certification status of the operator.  
31. (Previously Presented) The training system of claim 30, wherein the controller is configured to control a welding power supply to reduce a range of a weld current or a weld voltage available for selection by the operator based on the experience level of the operator.  
32. (Previously Presented) The training system of claim 21, wherein the inertial sensor comprises a gyroscope.  
33. (Currently Amended) The training system of claim 29, wherein the welding helmet further comprises memory storage, wherein the controller is configured to save the parameter the memory storage, and the network communication device is configured to communicate the welding parameter to the external data storage system at an end of a shift, at a conclusion of a work week, when the welding helmet is stowed, or when the network device connects with a network
34. (Previously Presented) The training system of claim 21, wherein the controller is configured to identify fiducial points of a welding component based on the first sensor data.  
35. (Previously Presented) The training system of claim 34, wherein the controller is configured to identify a type of the welding component based on the identified fiducial points.  
36. (Previously Presented) The training system of claim 35, wherein the controller is configured to control a welding power supply or a wire feeder based on the type of the welding component identified by the controller.  
37-39. (Canceled)  
 40. (Previously Presented) The training system of claim 36, wherein the welding component comprises a welding torch.  
41-44. (Canceled)

A new search was conducted without resulting in other close prior arts to be considered.
Conclusion
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like .

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/